DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “a first delay element and a second delay element electrically connected in parallel to the input terminal, the first delay element including a first plurality of delay gates and the second delay element including a second plurality of delay gates” in lines 4-6 of the claim.
As understood by the Examiner, the “first delay element” and the “second delay element” are mapped to NAND gates 310 and 320, respectively, of figure 3. However, as seen in figure 3 and the written disclosure, each of the NAND gates 310/320 consists of a single delay element. The only element in figure 3 that comprises “a plurality of delay gates” is delay element 322 (See figures 4A and 4B). Therefore, the limitation “a first delay element and a second delay element electrically connected in parallel to the input terminal, the first delay element including a first plurality of delay gates and the second delay element including a second plurality of delay gates” does not accurately describe the applicant’s invention.
For purposes of examination, this limitation will be interpreted as --a first delay element and a second delay element electrically connected in parallel to the input terminal, the first delay element including a first delay gate and the second delay element including a second delay gate--.
This interpretation will be continued throughout the claims where the phrase “plurality of delay gates” is present. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-11, 14, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al. (US 2018/0343004; “Yoshioka”; reference of record). A copy of Figure 10 of Yoshioka has been included below with labels added for convenience.
Regarding claim 1, Yoshioka teaches a ring oscillator (figure 10) configured to vary an input signal (at input to the first delay element 8a) at an oscillation frequency f, comprising:
an input terminal (input to the first delay element 8a) configured to receive the input signal;
a first delay element (2) and a second delay element (1) electrically connected in parallel (see parallel configuration of figure 10) to the input terminal, the first delay element including a first delay gate (inverter 2) and the second delay element including a second delay gate (inverter 1), the first (2) and second (1) delay gates characterized by a common circuit type (inverter) having a common propagation delay t1 and a common capacitance C1 (common circuit types have common propagation delays and capacitances) through a first input port of a plurality of input ports (each inverter has its own input port); and
a first electrical connection path (Through 2 and 3) including a loop delay gate (3) of the common circuit type (inverter) and electrically connected from an output port of the first delay gate (2) through the first input port of the loop delay gate (3) to the first input port of the second delay gate (through feedback of ring oscillator), the first electrical connection path configured to create the oscillation frequency f including a first output delay (delay of the delay circuit 8b through inverters 2 and 3) of the input signal along the first electrical connection path greater than a second output delay (delay of the delay circuit 8b through inverter 1) of the input signal along the respective first input ports of the first and second delay gates.
NOTE: Figure 10 of Yoshioka also reads on the originally filed claim 1 (and the other claims rejected below) because there are multiple delay circuits 8b that can be interpreted as the first and second delay elements each comprising a plurality of delay gates.

    PNG
    media_image1.png
    589
    636
    media_image1.png
    Greyscale

Figure 10 of Yoshioka

As for claims 2 and 3, Yoshioka teaches wherein the first delay gate further comprises an odd number of delay gates comprising a delay gate count of one (See inverter 2 above.).
As for claim 6, Yoshioka teaches wherein a total capacitance C of the first and second delay gates (2, 1) is proportional to a sum of the first delay gate (2) and of the second delay gate (1), defining a delay gate count N, and the oscillation frequency f is inversely proportional to the delay gate count N (inherent property of a ring oscillator); and wherein each of the first delay gate (2) and of the second delay gate (1) is characterized by a common capacitance-to-propagation delay ratio C1/t1 (due to the common circuit structure of inverters 1 and 2).
Regarding claim 7, Yoshioka teaches wherein the first delay gate (2) is configured in series through the respective first input ports of the first delay gate (2).
As for claim 8, Yoshioka teaches wherein the plurality of input ports of the common circuit type consists of two input ports including the first input port (each inverter of the plurality of inverters has its own input port).
As for claim 9, Yoshioka teaches a ring oscillator (Figure 10) configured to vary an input signal (at input to the first delay element 8a) at an oscillation frequency f and comprising:
a plurality of nested delay stages (8a) each comprising:
a first delay element (2) and a second delay element (1) electrically connected in parallel (see parallel configuration of figure 10) to the input terminal, the first delay element including a first delay gate (inverter 2) and the second delay element including a second delay gate (inverter 1), the first (2) and second (1) delay gates characterized by a common circuit type (inverter) having a common propagation delay t1 and a common capacitance C1 (common circuit types have common propagation delays and capacitances) through a first input port of a plurality of input ports (each inverter has its own input port); and
a first electrical connection path (Through 2 and 3) including a loop delay gate (3) of the common circuit type (inverter) and electrically connected from an output port of the first delay gate (2) through the first input port of the loop delay gate (3) to the first input port of the second delay gate (through feedback of ring oscillator), the first electrical connection path configured to create the oscillation frequency f including a first output delay (delay of the delay circuit 8b through inverters 2 and 3) of the input signal along the first electrical connection path greater than a second output delay (delay of the delay circuit 8b through inverter 1) of the input signal along the respective first input ports of the first and second delay gates; and
wherein the plurality of nested delay stages (8a) is configured in electrical communication and in series such that a system output signal of a last-in-series of the plurality of nested delay stages is fed back into a first-in-series of the plurality of nested delay stages (See basic ring oscillator structure in figure 10).
NOTE: Figure 10 of Yoshioka also reads on the originally filed claim 9 (and the other claims rejected below) because there are multiple delay circuits 8b that can be interpreted as the first and second delay elements each comprising a plurality of delay gates.
As for claims 10 and 11, Yoshioka teaches wherein the first delay gate further comprises an odd number of delay gates comprising a delay gate count of one (See inverter 2 above.).
As for claim 14, Yoshioka teaches wherein a total capacitance C of the first and second delay gates (2, 1) is proportional to a sum of the first delay gate (2) and of the second delay gate (1), defining a delay gate count N, and the oscillation frequency f is inversely proportional to the delay gate count N (inherent property of a ring oscillator); and wherein each of the first delay gate (2) and of the second delay gate (1) is characterized by a common capacitance-to-propagation delay ratio C1/t1 (due to the common circuit structure of inverters 1 and 2).
Regarding claim 15, Yoshioka teaches wherein the first delay gate (2) is configured in series through the respective first input ports of the first delay gate (2).
Regarding claims 17 and 18, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 1, 2, and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka.
As for claim 4, Yoshioka teaches the ring oscillator according to clam 1, as detailed above, but fails to teach wherein the common circuit type is a NAND gate circuit type.
However, it is well-known to those of ordinary skill in the art to form an inverter circuit with a NAND gate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general inverter of Yoshioka with a NAND-based inverter because such a modification would have been merely a replacement with a well-known functionally equivalent inverter device.
As for claim 12, Yoshioka teaches the ring oscillator according to clam 9, as detailed above, but fails to teach wherein the common circuit type is a NAND gate circuit type.
However, it is well-known to those of ordinary skill in the art to form an inverter circuit with a NAND gate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general inverter of Yoshioka with a NAND-based inverter because such a modification would have been merely a replacement with a well-known functionally equivalent inverter device.
Regarding claim 16, Yoshioka teaches wherein at least one of the plurality of nested delay stages (8a) is of a multiplexer type (See multiplexing delay elements 8a in figure 10).
Yoshioka fails to teach the multiplexer being a 2-to-1 multiplexer type.
However, as would have been recognized by one of ordinary skill in the art, the number of multiplexer inputs of a delay stage of a ring oscillator is a matter of design choice dependent on a desired resolution of frequency tuning.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 2-to-1 multiplexer in at least one of the delay element stages of Yoshioka because such a modification would have been merely a design choice made to select a desired frequency tuning resolution for the ring oscillator of Yoshioka.
Regarding claims 19 and 20, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 4 and 7.

Allowable Subject Matter
Claims 5 and 13 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Yoshioka, fails to teach:
“wherein the first delay gate is further configured to transmit an output signal both to a subsequent NAND gate in the first electrical connection path and to a dummy NAND gate in the first electrical connection path.”, as set forth in claims 5 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        October 7, 2022